Citation Nr: 1712708	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-11 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1967 to January 1970.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in September 2015, when the Board denied the Veteran's claim.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's September 2015 decision.  When this case was most recently before the Board in June 2016, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran's lumbar spine disability shows forward flexion to 80 degrees, extension to 27 degrees, left lateral flexion to 27 degrees, right lateral flexion to 29 degrees, and left and right lateral rotation to 30 degrees.  The total range of motion is 223 degrees.


CONCLUSION OF LAW

An increased rating greater than 10 percent for a lower spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in June 2016, instructing the RO to: (1) obtain updated VA treatment records; (2) schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability; and (3) readjudicate the issue on appeal.

VA took appropriate steps to obtain updated VA treatment records.  The Veteran was scheduled for and attended a July 2016 VA examination, in which a medical opinion was provided.  The RO readjudicated the matter in a February 2017 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

Duty to Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the instant case, notice was provided to the Veteran in May 2013.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  A Supplemental Statement of the Case (SSOC) was provided in February 2017.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

Duty to Assist

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In July 2016, VA provided the Veteran a medical examination and obtained a medical opinion addressing the Veteran's lower back disability.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's lower back disability, she provided a sufficiently detailed description of the disability, and she provided an analysis to support her opinion.  See Steft v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III. Increased Rating - Lumbar Spine Disability

A.  Legal Criteria

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for his service-connected lumbar spine disability due to his current symptoms of limitation of motion and pain on movement.

Several rules govern the Board in making determinations on claims.  Only the most salient evidence must be discussed even though all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence. 38 C.F.R. §§ 4.1, 4.6 (2016).  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability. 38 C.F.R. § 4.2  (2016).

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  Different ratings may be assigned for different periods of time, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59 (2016).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2016).  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected low back disability initially was rating under Diagnostic Code 5237 (lumbosacral strain) and now is rated under Diagnostic Code 5010 (arthritis due to trauma substantiated by X-ray findings).  38 C.F.R. § 4.71a (2016).  However, the Diagnostic Code used depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change is permissible if explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b) (2016); Murray v. Shinseki, 24 Vet. App. 420 (2011).  The Veteran's 10 percent rating went into effect in September 2004, approximately 12 years ago.  All potentially applicable Diagnostic Codes shall be taken into account for the entire period since an explained change is permissible.

Diagnostic Code 5010 is used for rating degenerative arthritis.  Degenerative arthritis established by X-ray findings is the subject of Diagnostic Code 5003.  That Diagnostic Code calls in turn for rating on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints involved.  If that results in a 0 percent rating, a 10 percent rating is assigned under Diagnostic Code 5003 for each major joint or group of minor joints affected by limitation of motion.  That limitation must be objectively confirmed by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

Diagnostic Codes 5235 through 5242 concern vertebral facture or dislocation, sacroiliac injury and weakness, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, and degenerative arthritis of the spine respectively.  Each calls for rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  For the thoracolumbar spine, a 10 percent rating is warranted when forward flexion is greater than 60 degrees but not greater than 85 degrees, combined range of motion is greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A 40 percent rating is warranted when forward flexion is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

Normal range of thoracolumbar motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees otherwise for a total of 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), Plate V (2016).  A separate rating is to be assigned under the appropriate Diagnostic Codes for each associated objective neurologic abnormality.  That includes, but is not limited to, bowel impairment or bladder impairment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

Diagnostic Code 5243 is used for intervertebral disc syndrome (IVDS).  It calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent rating under the IVDS Formula.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A total duration of at least four weeks but less than six weeks results in a rating of 40 percent, while the maximum 60 percent rating is awarded when it is at least six weeks.  38 C.F.R. § 4.71a, IVDS Formula (2016).  An incapacitating episode is a period of acute signs and symptoms that requires treatment and bed rest prescribed by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1) (2016).

In a recent case, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

B.  Factual Background

The Veteran served in Vietnam, in the U.S. Army, from January 1967 to January 1970.  During his service, the Veteran was awarded a Purple Heart.  In December 2004, the Veteran was awarded service connection for acquired lumbar stenosis.  The range of motion reported at the VA examination did not meet the criteria for a compensable evaluation, as it was 90 degrees forward flexion, 30 degrees extension, 30 degrees left lateral flexion, 30 degrees right lateral flexion, 30 degrees left rotation and 30 degrees right rotation.  The Veteran was assigned a 10 percent rating due to complaints of pain upon use of the lumbar spine.  See December 2004 VA examination, June 2005 Rating Decision.

In September 2008, the Veteran underwent a VA examination for his lower back disability.  The range of motion reported at the VA examination was 90 degrees forward flexion, 30 degrees extension, 30 degrees left lateral flexion, 30 degrees right lateral flexion, 30 degrees left rotation and 30 degrees right rotation.  His combined range of motion initially and after repetitive use was to 240 degrees.  The Veteran experienced some pain during motion in various directions at the examination.  Muscle spasm and guarding were not found.  The Veteran's gait was normal, and he did not have any abnormal spinal curvatures.  See September 2008 VA Examination.

In April 2013, the Veteran underwent another VA examination for his back disability.  A March 2016 Court order granting Joint Motion found that the April 2013 exam was inadequate due to the examiner failing to have addressed range of motion as a result of functional loss during flare-ups, no testing of active and passive range of motion, and no weight-bearing and non-weight-bearing testing.  See March 2016 CVAC Remand.  A remand was issued by the Board to ensure that the requested testing was performed and if not performed, an explanation was to be provided to explain why such tests were not required.  See June 2016 BVA Remand.
The Veteran subsequently underwent a new VA examination in July 2016.  The initial range of motion reported at the VA examination was forward flexion to 80 degrees, extension to 27 degrees, left lateral flexion to 27 degrees, right lateral flexion to 29 degrees, and left and right lateral rotation to 30 degrees.  The total initial range of motion was 223 degrees.  Pain was observed with weight bearing testing.  The repetitive range of motion reported at the VA examination was forward flexion to 81 degrees, extension to 25 degrees, left lateral flexion to 28 degrees, right lateral flexion to 26 degrees, and left and right lateral rotation to 30 degrees.  The total repetitive range of motion was 220 degrees.  The Veteran was not experiencing a flare-up during the examination but the flare-up range of motion was described as forward flexion to 78 degrees, extension to 21 degrees, left lateral flexion to 22 degrees, right lateral flexion to 24 degrees, and left and right lateral rotation to 30 degrees.  The total described flare-up range of motion was 205 degrees.  Muscle spasm was found but the Veteran's gait was normal, and he did not have any abnormal spinal curvatures.  No guarding, ankylosis, Intervertebral Disc Syndrome (IVDS), or other neurological abnormalities were found.  See July 2016 C&P Exam.

C.  Analysis

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for his service-connected lumbar spine disability.  On review, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, because the evidence does not show ankyloses or limitation of range of motion sufficient to warrant a higher rating, or muscle spasms or guarding of such severity to warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5343.  In this regard, the relevant evidence shows no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5235- 5243.  Rather, the Veteran's medical evidence reveals forward flexion of the lumbar spine to 80 degrees or greater and combined range of motion was greater than 120 degrees, as exhibited during the September 2008 and July 2016 VA examinations.  Muscle spasm and guarding were not found during the September 2008 examination and while muscle spasm was found during the July 2016 examination, the Veteran's gait was normal, and he did not have any abnormal spinal curvatures.

The Board notes that in his July 2016 VA examination, the Veteran stated that he experiences limitation of motion and pain on movement, which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is competent and credible as to report to the symptoms that he is experiencing.  Although the Veteran is competent to generally describe limitations on movement and there is no reason to question his credibility, the precise measurements of spinal range of motions is a complex medical issue that cannot be addressed competently with lay statements.  Jandreau, 492 F.3d 1372 at 1377.  In the Veteran's most recent VA examination a goniometer was used in the measurement of limitation of motion, as is standard practice in VA examinations measuring limitation of motion.  38 C.F.R. § 4.46 (2016).  As such, the Board will assign more weight to the examiner's findings.

Additionally, an addendum was provided to the July 2016 VA examination.  In the addendum, the examiner (the Medical Director of Compensation and Pension) explained that the Veteran's range of motion was tested under active and weight-bearing conditions because they are the most accurate ways to test range of motion.  Furthermore, the examiner noted that non-weight bearing range of motion for the spine could not be tested because of possible injury to the examiner.  See January 2017 C&P Exam.  As such, this examination followed the requirements, pursuant to Correia v. McDonald, 28 Vet.App. 158 (2016), of range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions, when possible.  Additionally, this exam followed the instructions of the Joint Motion as it addressed range of motion as a result of functional loss during flare-ups, testing of active and passive range of motion, and weight-bearing and non-weight-bearing testing.


Next, the Board finds that an increased rating for a low back disability cannot be awarded under Diagnostic Code 5010.  X-rays taken for the September 2008 and July 2016 VA medical examination showed degeneration or degenerative changes to his lumbar spine.  Therefore, arthritis was documented by x-ray.  Yet the lumbar vertebrae are considered one group of minor joints. 38 C.F.R. § 4.45(f) (2016).  A 10 percent rating is the highest possible under Diagnostic Code 5003, which makes it the highest possible rating under Diagnostic Code 5010 as well.  Ratings under Diagnostic Codes 5003 and 5010 cannot be combined with a rating for limitation of motion of the same joint, such as under the General Rating Formula for Diseases and Injuries of the Spine.  Since that is the rating currently in effect, it is unnecessary to proceed with a discussion of whether the criteria for rating under these Diagnostic Codes are met.

The Board additionally finds that no separate rating is warranted under the General Formula for an objective neurologic abnormality associated with the Veteran's service-connected low back disability.  There is no indication of bowel impairment or bladder impairment, whether associated or not.  Each was denied by the Veteran at the September 2008 VA medical examination.  He also denied them in a June 2008 private treatment record, and neither was found at the July 2016 examination.  Erectile dysfunction also was denied by the Veteran at the September 2008 examination.  It was not referenced otherwise.  Further, no objective findings are of record of any ratable neurologic disability due to the service-connected back disability.

Lastly, the Board finds that an increased rating for the Veteran's service-connected low back disability cannot be awarded under the IVDS Formula.  Specifically, even an increase to the next highest rating of 20 percent is not warranted.  Both the September 2008 and July 2016 Examinations are negative for IVDS.

IV. Extra Schedular Consideration

As an alternative to assigning a rating under the Rating Schedule, a higher rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  That includes the impact of each disability and the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral finally must be made for extraschedular rating consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Neither the Veteran, nor his representative, has argued for an extraschedular rating for the service-connected lower back disability.  The Board finds that this disability is not so unusual or exceptional that the schedular criteria are inadequate, and the symptomatic effects of the Veteran's disability are reasonably encompassed by the schedular criteria.  In that regard, the Veteran has reported that his symptoms essentially have the collective effect of restricting movements.  Specifically, he has reported in that he has trouble with prolonged sitting, driving, and walking as a result of the symptoms.  That is typical, not unusual or exceptional, for an individual with a low back disability.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Board finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the Veteran or reasonably raised by the record through evidence of the collective impact of the Veteran's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Finally, neither the Veteran nor representative has contended that the service-connected low back disability is so severe that it makes him unable either to secure or maintain work.  There otherwise is no indication of unemployability.  The Veteran indicated that he was employed part-time as of the July 2016 VA medical examination. There is no indication of any change to his employment status since then.  Therefore, consideration of a TDIU as part of this claim is not warranted.



ORDER

Entitlement to a rating in excess of 10 percent for a lumbar spine disability is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


